`DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno Jr et al. (US PGPUB US 2014/0342819 A1).

Regarding claim 1, Bruno teaches the invention substantially as claimed including a method of operating a game streaming system (¶ [0011]: a method of managing game instances within a remote game service), comprising:
maintaining a group of virtual machines (VMs) preloaded with one or more game types in a virtual machine group (VMG) (¶ [0068]: In one embodiment, a game session uses several virtual machines. In another embodiment, a single virtual machine runs multiple game sessions; ¶ [0070]; Fig. 5; ¶ [ [0073]: Fig. 5, pools of standby game instances are illustrated; ¶ [0074]: Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524), said VMG having a variable target number of VMs for each of said one or more game types for a predetermined time period (¶ [0053]: The game availability manager 346 analyzes the usage data to determine, among other things, how many standby instances of a particular game title should be available (i.e., variable target number of VMs). In general, games with a high demand will have more standby instances of a game available; ¶ [0054]: As demand for various game changes over time, the allocation of resources to game pools can be adjusted. Further, historical usage data may be utilized to anticipate changes. For example, if a first game is played more heavily between 10:00 p.m. and midnight than a second game that is played more heavily during the day, then resources may be switched between the second and first game for the 10:00 p.m.-to-midnight period. (i.e., predetermined time period); ¶ [0055]: different game types; ¶ [0082]; ¶ [0083]: The resource allocation function essentially asks how many standby resources should be created or destroyed at the present time; ¶ [0112] At step 620, anticipated demand for the game title is presently determined. The anticipated demand is for a point of time in the future. For example, the anticipated demand may be for 12 minutes in the future.);
detecting an ended game session state for a game session of a user during said predefined time period (¶ [0071] lines 1-7: Once gameplay ends, the game instance transitions to a terminating state 428…From the terminating state 428, the game instance moves to the terminated state 430), where said game session is supported by a (VM) in said VMG (¶ [0068]: In one embodiment, a game session uses several virtual machines. In another embodiment, a single virtual machine runs multiple game sessions; ¶  [0070]; Fig. 5; ¶  [0073]; ¶ [0074]: Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524);
upon said detecting, updating a status parameter of said VM based on one of said one or more game types associated with said ended game session and said target number of VMs for said one game type (¶ [0071]: Once gameplay ends, the game instance transitions to a terminating state 428. In a terminating state 428, a progress record may be stored along with other game features that are used to allow the player to rejoin the game at a later time while maintaining game progress. From the terminating state 428, the game instance moves to the terminated state 430. At the terminated state, various testing may be done to ascertain whether the game code is sound {i.e., status parameter) and can be reused; ¶ [0072] In one embodiment, all healthy game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created);
maintaining said VM and said game session when said status parameter indicates said VM be reused, wherein said status parameter indicates said VM be reused when a current number of VMs in said VMG does not exceed said target number of VMs for said one game type for said predefined time period (¶ [0072]: In one embodiment, all healthy (i.e., status parameter) game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created. Alternatively, when a game instance reaches the terminated state 430, a determination may be made whether to reuse the terminated game instance. If the demand indicates that a terminated game instance should be reused, then the game instance may transition to the initializing state 416 before returning to a pool of game instances in the standby state 420): and
shutting down when an abnormal condition is detected on said VM (¶ [0071]: At the terminated state, various testing may be done to ascertain whether the game code is sound and can be reused. If a fault in the game code or other configuration is detected, the game instance may transition to the quarantine state 436; ¶  [0084]: In one embodiment, all terminated instances are designated for the initializing state, unless a fault is detected. Thus, games in the terminated state that are destined to be destroyed or quarantined are not included in the existing resources variable) or when said current number of VMs in said VMG exceeds said target number of VMs for said one game type for said predefined time period; (¶ [0072] In one embodiment, all healthy game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created. Alternatively, when a game instance reaches the terminated state 430, a determination may be made whether to reuse the terminated game instance... When there is determined to be in excess of standby game instances, a pool reduction process 421 may be implemented to destroy the game instance);
wherein when a demand for said one game type exceeds said target number of VMs for said one game type in said VMG during said predefined time period, instantiating at least one additional VM over said target number of VMs for said game type to meet said demand (¶ [0055]: different game types; ¶ [0114]; ¶ [0116]: At step 720, an optimal amount of standby instances suitable to satisfy future requests for active game instances is determined. i.e., target number of VMs). Additionally, an resource supplement may be added to a forecast supplement to calculate the optimal amount. The resource supplement may be specifically adjusted in anticipation of a demand-altering event (i.e., exceeds said target number of VMs). For example, a launch of a new game, a game tournament (e.g., usually scheduled within a predefined time period), or a launch of a game improvement may cause demand to temporarily increase in a way that is not easily anticipated by calculations based on normal historical usage. In one embodiment, an interface is provided for developers or others to specify an amount of supplemental resource and a duration (i.e., predefined time period) for when the supplemental resources should be added; ¶ [0117]).
While Bruno teaches shutting down/destroying a game session (i.e., VM) upon determining that it is no longer needed and/or wherein a fault was detected, Bruno does not explicitly disclose shutting down said VM when said status parameter indicates said VM not be reused.
However, Bruno does teach:
¶ [0072] “[...] a determination may be made whether to reuse the terminated game instance. If the demand indicates that a terminated game instance should be reused... When there is determined to be in excess of standby game instances, a pool reduction process 421 may be implemented to destroy the game instance.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand Bruno’s teachings of “determining whether to reuse the terminated game instance... When there is determined to be in excess of standby game instances, a pool reduction process 421 may be implemented to destroy the game instance” and “all terminated instances are designated for initializing (i.e., reuse), unless a fault is detected. Thus, games in the terminated state that are destined to be destroyed” to encompass the claimed limitation “shutting down said VM when said status parameter indicates said VM not be reused” as Bruno, in much the same way, performs a determination on whether the VM/gaming session should be reused. For example, the determination of whether standby gaming instances/VMs are in excess as determined by Bruno’s teachings corresponds to the status parameter indication for the VM/gaming session is not be reused and therefore destroyed.

Regarding claim 3, Bruno teaches further comprising: 
determining said target number of VMs in said VMG when another VMG is instantiated at a same or different physical VMG location from a physical location of said VMG (¶ [0016]: The number of standby instances of various games may be different based on the location of a particular server and the players serviced by the server; ¶ [0074]: Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524; ¶ 

Regarding claim 4, Bruno teaches wherein said target number of VMs varies on at least one of a time of day, a day of the week, a day of the year, calendar holidays, usage patterns, and physical location of said VMG (¶ [0053]: The game availability manager 346 analyzes the usage data to determine, among other things, how many standby instances of a particular game title should be available. In general, games with a high demand will have more standby instances of a game available; ¶ [0054]: As demand for various game changes over time, the allocation of resources to game pools can be adjusted. Further, historical usage data may be utilized to anticipate changes. For example, if a first game is played more heavily between 10:00 p.m. and midnight than a second game that is played more heavily during the day, then resources may be switched between the second and first game for the 10:00 p.m.-to-midnight period; ¶ [0055]: The game availability manager 346 may provide different allocations of standby games to different data centers based on the demographics of players likely to be served by the data center. For example, if a particular game is popular in the Northwest of the United States, then more standby instances of that game title may be available within data centers located in the Northwest. On the other hand, games that are more popular in the Southeast may have comparatively more standby game instances within data centers located in the Southeast.).   

Regarding claim 5, Bruno teaches wherein said VMG supports multiple game types, each of said game types having a different variable target number of VMs (¶ [0074]: Data center 520 includes four game pools. Game pool 522 and game pool 526 host instances of a i.e., game type A). Game pool 530 hosts instances of title two (i.e., game type B) and game pool 534 hosts instances of a game title three (i.e., game type C). Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524. Game pool 526 includes 20 standby instances 527 and 100 active instances 528. The game pool 530 includes 1025 active game instances 533 and 50 standby game instances 532. The game pool 534 includes 505 active instances 536 and 20 standby instances 535.).  

Regarding claim 7, Bruno teaches further comprising: 
allocating said VM to said user, updating said game session with identity management information (IMI) of said user and enabling said game session for said user (¶ [0070] From the initializing state 416, the game instance is placed in the standby state 420. In the standby state 420, the game instance is not connected to a particular game session or players. When there is a need for a new active session, a game instance in the standby state 420 is placed into an assigned state 424. In the assigned state 424, additional configuration occurs, the game instance is assigned 422 with a game session, and players are connected to the game instance. In the assigned state 424, player preferences and characteristics may be added to the game to start the game at a place where the player last left it. Player achievements and powers may be reflected when the player joins the game instance. The game remains in the active state 426 during the duration of gameplay.).  

Regarding claim 8, Bruno teaches further comprising: 
loading a last saved point of said user using said IMI and enabling said game session using said last saved point (¶ [0070]: In the assigned state 424, additional configuration occurs, 

Regarding claim 9, Bruno teaches wherein said game system is a cloud game system (¶ [0003]: Embodiments of the present invention monitor, forecast demand, and dynamically manage game instances within a remote game service. The game service provides a remote gaming environment to which users connect over a wide area network, such as the Internet. For example, the game service could utilize a series of servers, or a series of server farms located throughout the world (i.e., cloud) to host video games. Players then connect to the gaming service using a variety of different client devices including game consoles, smartphones, tablets, personal computers, and other computing devices.).

Regarding claim 10 it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 13 it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 14 it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 15, Bruno teaches further comprising: 
storing and retrieving user's data (¶ [0049]: The player profile data store 344 may work in conjunction with the connection manager 342 to build and store player information. Part of the player profile may comprise demographic and financial information such as a player's name, address and credit card information or other mechanism for paying for or purchasing games and experiences provided by the game service; ¶ [0050]: In addition, the player profile data store 344 may store a player's progress within an individual game. A player's score, achievements, and progress through game levels may be stored. Further, the player profile data store 344 may store information about individual player preferences); 5Appl. No. 16/010,015Reply to Examiner's Action dated April 30, 2020
loading said user's data into one of said VMs of said VMG having an operating system and application type already loaded and enabling said one of said VMs for use by said user (¶ [0070]: From the initializing state 416, the game instance is placed in the standby state 420. In the standby state 420, the game instance is not connected to a particular game session or players. When there is a need for a new active session, a game instance in the standby state 420 is placed into an assigned state 424. In the assigned state 424, additional configuration occurs, the game instance is assigned 422 with a game session, and players are connected to the game instance. In the assigned state 424, player preferences and characteristics may be added to the game to start the game at a place where the player last left it. Player achievements and powers may be reflected when the player joins the game instance. The game remains in the active state 426 during the duration of gameplay.).

Regarding claim 16 it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Regarding claim 17 it is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding claim 18, Bruno teaches the invention substantially as claimed including a game streaming service system, comprising: 
an identity management server (IMS) operable to manage user data and correlate said user data to a game type (¶ [0049]: The player profile data store 344 may work in conjunction with the connection manager 342 to build and store player information. Part of the player profile may comprise demographic and financial information such as a player's name, address and credit card information or other mechanism for paying for or purchasing games and experiences provided by the game service; ¶ [0050]: In addition, the player profile data store 344 may store a player's progress within an individual game. A player's score, achievements, and progress through game levels may be stored. Further, the player profile data store 344 may store information about individual player preferences); and 
a processor, communicatively coupled to said IMS (¶ [0030]: Computing device 100 includes one or more processors 114 that read data from various entities such as bus 110, memory 112 or I/O components 120.), operable to: 
manage a virtual machine group (VMG) having virtual machines (VMs) (¶ [0068]: In one embodiment, a game session uses several virtual machines. In another embodiment, a single virtual machine runs multiple game sessions; ¶ [0070]; Fig. 5; ¶ [0073]; ¶ [0074]: Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524) preloaded with one or more game types, said VMG having a variable target number of active VMs for each of said one or more game types for a predefined time period (¶ [0053]: (i.e., variable target number of active VMs). In general, games with a high demand will have more standby instances of a game available; ¶ [0054]: As demand for various game changes over time, the allocation of resources to game pools can be adjusted. Further, historical usage data may be utilized to anticipate changes. For example, if a first game is played more heavily between 10:00 p.m. and midnight than a second game that is played more heavily during the day, then resources may be switched between the second and first game for the 10:00 p.m.-to-midnight period. (i.e., predetermined time period); ¶ [0055]: different game types; ¶ [0082]; ¶ [0083]: The resource allocation function essentially asks how many standby resources should be created or destroyed at the present time; ¶ [0112] At step 620, anticipated demand for the game title is presently determined. The anticipated demand is for a point of time in the future. For example, the anticipated demand may be for 12 minutes in the future.);
Reply to Examiner's Action dated September 15, 2020when a game session supported by at least one of said VMs moves to an ended state during said predefined time period (¶ [0071] lines 1-7: Once gameplay ends, the game instance transitions to a terminating state 428…From the terminating state 428, the game instance moves to the terminated state 430), update a status parameter of said at least one VM based on one of said one or more game types associated with said ended game session and said target number of VMs for said one game type (¶ [0071]: Once gameplay ends, the game instance transitions to a terminating state 428. In a terminating state 428, a progress record may be stored along with other game features that are used to allow the player to rejoin the game at a later time while maintaining game progress. From the terminating state 428, the game instance moves to the terminated state 430. At the terminated state, various testing may be done i.e., status parameter) and can be reused; ¶ [0072] In one embodiment, all healthy game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created); 
when said status parameter indicates said at least one VM be reused, allocate said at least one VM to meet a user request, load user data using said IMS, and enable said game session on said at least one VM (¶ [0072]: In one embodiment, all healthy game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created. Alternatively, when a game instance reaches the terminated state 430, a determination may be made whether to reuse the terminated game instance. If the demand indicates that a terminated game instance should be reused, then the game instance may transition to the initializing state 416 before returning to a pool of game instances in the standby state 420. ¶ [0070] From the initializing state 416, the game instance is placed in the standby state 420. In the standby state 420, the game instance is not connected to a particular game session or players. When there is a need for a new active session, a game instance in the standby state 420 is placed into an assigned state 424. In the assigned state 424, additional configuration occurs, the game instance is assigned 422 with a game session, and players are connected to the game instance. In the assigned state 424, player preferences and characteristics may be added to the game to start the game at a place where the player last left it. Player achievements and powers may be reflected when the player joins the game instance. The game remains in the , wherein said status parameter indicates said at least one VM be reused when a current number of VMs in said VMG does not exceed said target number of VMs for said one game type for said predefined time period (¶ [0072]: In one embodiment, all healthy (i.e., status parameter) game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created. Alternatively, when a game instance reaches the terminated state 430, a determination may be made whether to reuse the terminated game instance. If the demand indicates that a terminated game instance should be reused, then the game instance may transition to the initializing state 416 before returning to a pool of game instances in the standby state 420.); and 
shut down said at least one VM when an abnormal condition is detected on said at least one VM (¶ [0071]: At the terminated state, various testing may be done to ascertain whether the game code is sound and can be reused. If a fault in the game code or other configuration is detected, the game instance may transition to the quarantine state 436; ¶ [0084]: In one embodiment, all terminated instances are designated for the initializing state, unless a fault is detected. Thus, games in the terminated state that are destined to be destroyed or quarantined are not included in the existing resources variable)  or when said current number of VMs in said VMG exceeds said target number of VMs for said one game type for said predefined time period (¶ [0072] In one embodiment, all healthy game instances that reach the terminated state are restarted and move to the initializing state and then the standby state. In one embodiment, only the current number of game instances in the standby pool is monitored and used to forecast optimal demand and determine whether additional instances should be created. ; 
wherein when a demand for said one game type exceeds said target number of VMs in said VMG for said predefined time period, instantiating at least one additional VM over said target number of VMs for said game type to meet said demand (¶ [0055]: different game types; ¶ [0114]; ¶ [0116]: At step 720, an optimal amount of standby instances suitable to satisfy future requests for active game instances is determined. Methods of determining the optimal amount of standby instances have been described (i.e., target number of VMs). Additionally, an resource supplement may be added to a forecast supplement to calculate the optimal amount. The resource supplement may be specifically adjusted in anticipation of a demand-altering event (i.e., exceeds said target number of VMs). For example, a launch of a new game, a game tournament (e.g., usually scheduled within a predefined time period), or a launch of a game improvement may cause demand to temporarily increase in a way that is not easily anticipated by calculations based on normal historical usage. In one embodiment, an interface is provided for developers or others to specify an amount of supplemental resource and a duration (i.e., predefined time period) for when the supplemental resources should be added; ¶ [0117]).

While Bruno teaches shutting down/destroying a game session (i.e., VM) upon determining that it is no longer needed and/or wherein a fault was detected, Bruno does not explicitly disclose when said status parameter indicates said at least one VM not be reused, shut down said at least one VM.

	However, Bruno does teach:
¶ [0072] “[…] a determination may be made whether to reuse the terminated game instance. If the demand indicates that a terminated game instance should be reused…When there is determined to be in excess of standby game instances, a pool reduction process 421 may be implemented to destroy the game instance.”
¶ [0084]: “[…] In one embodiment, all terminated instances are designated for the initializing state, unless a fault is detected. Thus, games in the terminated state that are destined to be destroyed or quarantined are not included in the existing resources variable.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand Bruno’s teachings of “determining whether to reuse the terminated game instance” and “all terminated instances are designated for initializing (i.e., reuse), unless a fault is detected. Thus, games in the terminated state that are destined to be destroyed” to encompass the claimed limitation “shutting down said VM when said status parameter indicates said VM not be reused” as Bruno, in much the same way, performs a determination on whether the VM/gaming session should be reused. For example, the determination of whether standby gaming instances/VMs are in excess as determined by Bruno’s teachings corresponds to the status parameter indication for the VM/gaming session is not be reused and therefore destroyed.

Regarding claim 19 it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 20 it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno Jr et al. (US PGPUB US 2014/0342819 A1) as applied to claim 1, in further view on Muir et al. (US PGPUB US 2006/0189382 A1).

Regarding claim 2, Bruno does not expressly disclose wherein said detecting includes passively detecting said ended game session state when an action from said user is not detected for said predefined time period.  

However, Muir teaches wherein said detecting includes passively detecting said ended game session state when an action from said user is not detected for said predefined time period (¶ [0185]: In FIG. 10, following step 1015, the gaming machine is preferably secured until it is unlocked by the occurrence of an event. One of these events is a timeout, as shown in 1020. That is, when the gaming machine has been secured for a predetermined period of time, and the player has not returned, resumed the live game play session, or otherwise terminated the session, in step 1025, the master gaming controller on the gaming machine can automatically terminate the remote game play session in step 1030. This automated termination of remote game play may be desirable in situations when the player has turned off the mobile device or is otherwise unreachable. Following a timeout, any credit, meters, and other game play or player data is transferred to a player's account in step 1035, as described above.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muir with the teachings of Bruno to determine whether a user is inactive in the game session to end it. The modification would have been motivated by the desire of ensuring resources are not wasted in sessions not currently utilized.

Regarding claim 11, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale as claim 2 above.

Regarding claim 12, Bruno teaches further comprising determining said number of VMs in said VMG when another VMG is instantiated (¶ [0016]: The number of standby instances of various games may be different based on the location of a particular server and the players serviced by the server; ¶ [0074]: Game pool 522 includes 1002 active instances 525 of the game title one and 100 standby instances 524; ¶ [0115]: As mentioned, the active instances are generated from standby instances. This allows active instances to be generated quickly and to avoid delays.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno Jr et al. (US PGPUB US 2014/0342819 A1) as applied to claim 1, in further view on Fanning et al. (US PGPUB US 2013/0212595 A1).

Regarding claim 6, Bruno teaches further comprising: 
detecting whether said abnormal condition is within said VM when said VM is not utilized (¶ [0071]: At the terminated state, various testing may be done to ascertain whether the game code is sound and can be reused. If a fault in the game code or other configuration is detected, the game instance may transition to the quarantine state 436).

Bruno does not expressly teach submitting a notification that said abnormal condition was detected to a system operations center during said shutting down.  

	However, Fanning teaches submitting a notification that said abnormal condition was detected to a system operations center during said shutting down (¶ [0073]: the invalidation message may indicate that an error has occurred in the targeted process or in the requesting process… For example, the invalidation message may be received in response to a user exiting the targeted process. In accordance with this example, the invalidation message may be received during a shutdown sequence of the targeted process.).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fanning with the teachings of Bruno to notify an error during a shutdown process. The modification would have been motivated by combining prior art elements to yield predictable results. 

Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. 
In Remarks Applicants argue:
(I)	Independent Claim 1 as amended recites “maintaining a group of virtual machines (VMs) preloaded with one or more game types in a virtual machine group (VMG), said VMG having a variable target number of VMs for each of said one or more game types for a predefined time period” and “when a demand for said one game type exceeds said target number of VMs for said one game type in said VMG during said predefined time period, instantiating at least one additional VM over said target number of VMs for said game type to meet said demand.” Bruno as applied does not appear to teach the above limitations because the cited portion of Bruno is silent as to what happens when the actual demand exceeds the anticipated demand. Bruno as applied merely talks about how it anticipates demand by keeping an optimal number of standby instances (see, e.g., pars. 113-114 of Bruno). Bruno as applied, therefore, fails to provide a prima facie case of obviousness of independent claim 1.

(II)	The Office Action has rejected Claims 2, 11 and 12 under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bruno as applied to claim 1, in further view of U.S. Patent Publication No. 2006/01089382 to Muir, et al. (“Muir”). The Applicant respectfully traverses this rejection for the reasons outlined below. Muir is not applied cure the above noted deficiencies of Bruno with respect to independent Claims 1 and 10. As such, for their dependencies to independent Claims 1 and 10, the Applicant respectfully requests the Office to withdraw the 103 rejection of dependent Claims 2, 11 and 12and issue allowance of thereof.



In view of the arguments above, examiner respectfully submits
As to point (I)
Examiner respectfully disagrees with the Applicant for at least the following reasons. First, regarding “maintaining a group of virtual machines (VMs) preloaded with one or more game types in a virtual machine group (VMG), said VMG having a variable target number of VMs for each of said one or more game types for a predefined time period” Bruno explicitly teaches in at least “¶ [0073]: Fig. 5, pools of standby game instances are illustrated”, “¶ [0053]: The game availability manager 346 analyzes the usage data to determine, among other things, how many standby instances of a particular game title should be available”, “¶ [0054]: As demand for various game changes over time, the allocation of resources to game pools can be adjusted. Further, historical usage data may be utilized to anticipate changes. For example, if a first game is played more heavily between 10:00 p.m. and midnight than a second game that is played more heavily during the day, then resources may be switched between the second and first game for the 10:00 p.m.-to-midnight period.”, and “¶ [0112] At step 620, anticipated demand for the game title is presently determined. The anticipated demand is for a point of time in the future. For example, the anticipated demand may be for 12 minutes in the future.” As shown, Bruno does teach maintaining a group of virtual machines preloaded with one or more game types for predetermined time periods. 
Additionally, regarding “when a demand for said one game type exceeds said target number of VMs for said one game type in said VMG during said predefined time period, instantiating at least one additional VM over said target number of VMs for said game type to meet said demand.”. In at least ¶ [0116] Bruno teaches 
“At step 720, an optimal amount of standby instances suitable to satisfy future requests for active game 
As shown, Bruno does consider an optimal/target amount of standby instances and also accounts for demand-altering events that require additional instances than the anticipated demand and allows supplemental resources for a duration/predetermined time period. Therefore, Bruno does consider a demand that exceeds said target number of VMs. Accordingly, Applicant’s argument is not persuasive and therefore the rejection is maintained.

As to point (II)
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195